Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 11, and 18-19 have been amended. Claims 11-19 have been examined.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/07/2022 was filed after the mailing date of the non-final rejection on 02/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing unit in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Note, claim 18 is directed towards a system claim that depends on invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph to satisfy the hardware element of the machine category of invention. If applicant amends the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or presents a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, there could exists embodiments of the claim(s) which would be composed entirely of a computer program per se and thus, would be non-statutory subject matter (note MPEP 2106). Examiner recommends amending the claim(s) to include a hardware element (e.g. memory, microprocessor, etc.) if the claim(s) do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
7.	Claims 11, 13-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryhorchuk et al. (U.S. Patent Application Publication 2015/0254463; hereafter “Ryhorchuk”), and further in view of Chu et al. (U.S. Patent Application Publication 2016/0234176; hereafter “Chu”).

	For claims 11 and 18-19, Ryhorchuk teaches a method, device (note paragraph [0143, computer system) and non-transitory machine-readable memory medium (note paragraph [0146], machine-readable storage medium) for transmitting personal data, the device comprising:
	a processing unit (note paragraph [0140], processor) configured to:
	receive a request of a sensor unit (note paragraph [0083], operation 401, customer makes a request to create a key for sensor units) represented by an electrical signal for detecting personal data (note paragraph [0015], sensor data may include personal data) via a sensor interface of a group of monitoring units to the sensor unit (note paragraphs [0020] and [0030], service data platform represents multiple servers that communicate with server nodes; note paragraph [0050], customer device and trusted third party device may also be “monitoring units”);
	generate an encryption key (note paragraph [0084], operation 402, service data platform generates customer key) and shares of a decryption key using the group of monitoring units in response to the receipt of the request (note paragraph [0090], operation 405, service data platform splits the private key into multiple shares), the decryption key being divided into the shares using a method for secret sharing and each of the group of monitoring units being assigned one of the shares (note paragraphs [0090]-[0091] and [0094], service data platform, trusted third party and customer all receive their shares; note paragraphs [0055] and [0060], key may be split into any number of shares for participants);
	provide the encryption key to the sensor unit via the sensor interface (note paragraph [0088], operation 404 and [0096], sensor nodes receive encryption key); and
	provide the shares of the decryption key to an end unit via an end interface of the group of monitoring units to the end unit (note paragraph [0061], service data platform may provide customer with a key share; paragraph [0057], trusted third party may be provided with key share; paragraph [0120], service data platform may be provided with third share from third party).

	Ryhorchuk differs from the claimed invention in that they fail to teach:
	receiving a request (note paragraph [0065], request for key generation) sent by a sensor unit (note paragraphs [0029]-[0030] and [0037], sensor unit may be part of user device)


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the encrypted sensor data stored and shared with third parties of Ryhorchuk and sensor unit is part of user device of Chu. It would have been obvious because a simple substitution of one known element (sensor unit is part of user device of Chu) for another (sensor unit and customer device are two separate devices of Ryhorchuk) would yield the predictable results of a sensor unit of customer device (Chu) sending a request in response, generating key shares for transmitting the personal data (Ryhorchuk).


	For claim 13, the combination of Ryhorchuk and Chu teaches claim 11, further comprising the following step: generating encrypted personal data via the sensor unit using the personal data and the encryption key (note paragraphs [0050] and [0101] of Ryhorchuk, sensor nodes encrypt sensor data using encryption key).

	For claim 14, the combination of Ryhorchuk and Chu teaches claim 13, further comprising the following steps:
	receiving the encrypted personal data via an input interface of a data board unit to the sensor unit (note paragraph [0101] of Ryhorchuk, encrypted sensor data is sent through network to service data platform); and
	providing the encrypted personal data via an output interface of the data board unit to the end unit (note paragraphs [0034]-[0035], [0057] and [0114]-[0115] of Ryhorchuk, service data platform sends encrypted sensor data to end units).

	For claim 15, the combination of Ryhorchuk and Chu teaches claim 14, further comprising the following step: decrypting the encrypted personal data via use by the end unit of the shares of the decryption key (note paragraphs [0057] and [0115] of Ryhorchuk, trusted third party device or customer device decrypt the encrypted sensor data).


8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ryhorchuk and Chu as applied to claim 11 above, and further in view of Tang et al. (U.S. Patent Application Publication 2012/0130900; hereafter “Tang”).
	For claim 12, the combination of Ryhorchuk and Chu differs from the claimed invention in that they fail to teach:
	further comprising the following step: blocking the provision of the shares of the decryption key to the end unit if the personal data has already been sold to another end unit.

	Tang teaches:
	further comprising the following step: blocking the provision of the shares of the decryption key to the end unit if the personal data has already been sold to another end unit (note paragraphs [0049] and [0052], prior to sending SRO, including decryption key, to purchaser, server logs information and compares record against database to prevent selling rights to content again).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Ryhorchuk and Chu and recording encrypted content purchases to prevent the rights to content a second time of Tang. It would have been obvious because combining prior art elements (encrypting and storing personal data that may be shared with authorized third parties of Ryhorchuk; logging purchases of encrypted data to prevent rights to the data being sold twice of Tang) would yield the predictable results of a customer encrypting and storing personal data generated by their sensors (Ryhorchuk) and selling that personal data to authorized third parties while a server verifies that the rights to the data have not been previously sold (Tang).


9.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ryhorchuk and Chu as applied to claim 11 above, and further in view of Williams (U.S. Patent Application Publication 2014/0108258).
	For claim 16, the combination of Ryhorchuk and Chu differs from the claimed invention in that they fail to teach:
	further comprising the following step: outputting a payment instruction via the end unit.

	Williams teaches:
	further comprising the following step: outputting a payment instruction via the end unit (note paragraph [0070], data buyer transmits a payment to the anonymous exchange).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Ryhorchuk and Chu and the purchase and sale of private data of Williams. It would have been obvious because combining prior art elements (encrypting and storing personal data that may be shared with authorized third parties of Ryhorchuk; receiving payment for the sale of private data of Williams) would yield the predictable results of a customer encrypting and storing personal data generated by their sensors (Ryhorchuk) and selling that personal data to authorized third parties that provide payment to the data seller (Williams).


	For claim 17, the combination of Ryhorchuk, Chu and Williams teaches claim 16, further comprising the following step: receiving the payment instruction via a transaction unit via an interface of the transaction unit to the end unit (note paragraphs [0085] of Williams, settlement component, i.e. interface, receives payment from data buyer).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Ryhorchuk and Chu and the purchase and sale of private data of Williams. It would have been obvious because combining prior art elements (encrypting and storing personal data that may be shared with authorized third parties of Ryhorchuk; receiving payment for the sale of private data of Williams) would yield the predictable results of a customer encrypting and storing personal data generated by their sensors (Ryhorchuk) and selling that personal data to authorized third parties that provide payment to the data seller (Williams).


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ogura et al. (U.S. Patent Application Publication 2017/0303119) teaches a sensor device making a key request (note paragraph [0082]).

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438